United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
WILLIAM JENNINGS BRYAN DORN
)
MEDICAL CENTER, Columbia, SC, Employer
)
___________________________________________ )
J.E., Appellant

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 08-1610
Issued: January 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 24, 2008, which affirmed a November 28,
2007 decision denying her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On September 17, 2007 appellant, then a 48-year-old medical supply technician, filed an
occupational disease claim alleging that she developed post-traumatic stress and anxiety due to
increased stress at work. She alleged that, on September 14, 2006, Tom Viselli made a fist with
his hand and was yelling “bad words” loudly. Appellant stopped work on July 10, 2007. On

October 2, 2007 the Office asked appellant to submit evidence, including a detailed description
of the employment factors or incidents that she believed contributed to her claimed illness. It
also requested that the employing establishment address appellant’s allegations.
Appellant submitted a July 26, 2007 statement and alleged that Mr. Viselli, lead
technician, had harassed and verbally abused her and other coworkers over a six-year period.
She stated that he would often yell and demean others on a daily basis and was difficult to work
alongside. On September 14, 2006 Mr. Viselli attacked her. Appellant stated that Mr. Viselli
became enraged and invaded her personal space such that she became terrorized that he was
planning to physically harm her. She alleged that after the claimed incidents she was forced to
continue working with Mr. Viselli. Appellant noted that Mr. Viselli was not disciplined by her
supervisors, despite numerous requests.
Appellant submitted a July 17, 2007 report from Dr. Ayanna Swinton-Jamison, a
Board-certified psychiatrist, who treated appellant for stress associated with ongoing conflicts at
work and diagnosed post-traumatic stress disorder and anxiety.
On July 6, 2007 Ruth Mustard, associate director for patient care, noted that effective
July 16, 2007 appellant’s detail would end and she would resume her regular duties in the
sterilization, processing and decontamination (“SPD”) area. In an October 26, 2007 statement,
Ms. Mustard noted that on September 14, 2006 appellant was questioned by Jon Skelton, her
supervisor, regarding the manner in which she collected a variety of medical devices and put
them together in a plastic trash bin. Mr. Skelton advised appellant that she was not following the
proper procedures when she dumped the instruments together in the trash container.
Ms. Mustard stated that appellant became upset and alleged that Mr. Viselli was hostile and
yelled at her about the manner in which she handled the dirty medical items. After this incident,
appellant and Mr. Viselli were not assigned to work together. Appellant was rotated to the
second shift and, after her tour finished, Mr. Viselli was assigned to the second floor scope room
outside of the operating room. Ms. Mustard further noted that appellant was detailed out of this
department in January 2007 to the gastrointestinal (GI) clinic pursuant to her request because she
was afraid that she would make a mistake. She noted that appellant had previously ruined a
$10,000.00 camera by processing it incorrectly. In May 2007, appellant was again detailed to
the GI clinic. Her schedule prior to January 2007 was as a medical supply technician in the SPD
department and rotated weekends, worked evenings and covered various assignments similarly to
all employees assigned to that area. Ms. Mustard stated that an investigation was conducted
regarding the September 14, 2006 incident, which found that Mr. Viselli and other employees
did not create a hostile work environment. She submitted a copy of appellant’s job application, a
job description, a leave record for 2006 to 2007 and employing establishment medical records
from 2001 to 2007.
On an October 26, 2007 Evelyn Jones, a human resource specialist, noted that appellant’s
statement failed to clarify that on September 14, 2006 she was questioned by Mr. Skelton
regarding her failure to follow proper procedures in loading bins of equipment and instruments
for decontamination. Appellant’s failure to follow proper procedures could cause an adverse
impact on other employees including the risk of a work injury due to an instrument stick.
Ms. Jones indicated that the agency properly addressed the incidents of September 14, 2006 by
conducting an investigation to determine if appellant followed the proper procedures in loading

2

equipment for decontamination and also if a hostile work environment existed at SPD. The
investigation concluded that appellant did not follow the proper procedures in processing used
equipment and there was not a hostile environment in SPD. Ms. Jones indicated that appellant
did not continue to work with Mr. Viselli after the September 14, 2006 incident, due to shift
rotations and assignments to other locations. Additionally, appellant was detailed to the GU
clinic until May 2007 and again detailed to the “GU” clinic in May 2007.
In a November 28, 2007 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
On December 5, 2007 appellant requested and oral hearing which was held by telephone
on February 25, 2008. She submitted a September 14, 2006 union contact report, which
reiterated her allegations of stress due to a hostile work environment. Appellant submitted
e-mail to Ms. Mustard on September 23, 2006 requesting to be transferred to another location
due to work stress. She indicated that Mr. Viselli was the backbone of the department and
should not be relocated. In a November 26, 2007 report, Dr. Swinton-Johnson recommended
that appellant return to work part time but not in SPD. Appellant submitted a January 30, 2008
report from Lisa Williams, a counselor, who treated her for stress due to work- and home-related
conflicts.
The employing establishment submitted excerpts from an administration board
investigation hearing held on January 31, 2007. In a February 26, 2007 memorandum, the
administrative board of investigation determined that appellant failed to follow proper
procedures on September 14, 2006 by collecting the contaminated supplies and equipment and
placing them in a trash can. The investigation board noted that this collection method posed a
potential risk of injury to other employees and subjected medical equipment and instruments to
potential damage. Additionally, the investigation board determined that the supervisor or other
SPD employees did not create a hostile work environment. The investigation board noted that
Mr. Viselli was loud and aggressive but not exclusively to appellant and the evidence found that
there was routine yelling among the SPD employees. There was no evidence that the routine
yelling among the SPD employees was discriminatory, physically threatening or unreasonably
interfered with employee work performance and did not constitute sexual harassment or a hostile
work environment as set forth in employing establishment policy. The investigation further
determined that proper technical procedures were not followed in finding that Mr. Viselli had
engaged in disorderly conduct, such that the violation was found in error.
The employing establishment submitted a statement from Ms. Jones who noted
comments to the hearing transcript. In a December 5, 2006 statement, Mr. Viselli noted that
appellant approached him and requested the files documenting sterilization for the steam
sterilizer on October 19, 2006. He indicated that he complied with appellant’s request and she
expressed her belief that management was trying to fire her for failing to sterilize an arthroscopic
scope.
By decision dated April 24, 2008, the hearing representative affirmed the November 28,
2007 decision, finding that appellant had not established any compensable employment factors.

3

LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of an in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

4

employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant alleged that she was harassed by Mr. Viselli and that he verbally abused her
and other coworkers over a six-year period. She indicated that, on September 14, 2006,
Mr. Viselli made a fist with his hand and yelled “bad words” loudly. To the extent that incidents
alleged as constituting harassment by a supervisor are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.9
However, for harassment to give rise to a compensable disability under the Act, there must be
evidence that harassment did in fact occur. Mere perceptions of harassment are not compensable
under the Act.10
The factual evidence fails to support appellant’s claim of harassment. In a statement
dated October 26, 2007, Ms. Mustard noted that an investigation had determined that appellant
was not harassed or verbally abused by either Mr. Skelton or Mr. Viselli. Rather, on
September 14, 2006 appellant was questioned by her supervisor about the manner in which she
collected a variety of medical devices and put them in a plastic trash bin. She was advised by her
supervisor that she was not following protocol when she dumped the medical items together in a
trash container. Ms. Mustard indicated that appellant became upset and alleged that Mr. Viselli
was hostile toward her and yelled at her about procedures in handling dirty medical items. On
October 26, 2007 Ms. Jones, a human resource specialist, also stated that appellant was not
harassed or verbally abused on September 14, 2006 but had been questioned by Mr. Skelton
about her failure to follow proper procedures in loading bins regarding decontamination of
equipment. A February 26, 2007 memorandum of the administrative board of investigation
confirmed that appellant failed to follow proper procedures on September 14, 2006 in collecting
the contaminated supplies and that her actions posed a potential health risk to other employees
and subjected medical equipment and instruments to potential damage. The investigation board
determined that there was no hostile work environment. Although the Board noted that
Mr. Viselli was loud and aggressive, there was no finding to substantiate appellant’s allegations
concerning Mr. Viselli. There was no finding that routine yelling was discriminatory, physically
threatening or unreasonably interfered with work performance.
In this case, appellant has not submitted sufficient evidence to establish harassment by
her supervisor or Mr. Viselli.11 Although she alleged that her supervisor discriminated and
harassed her, she provided no corroborating evidence or witness statements to establish her
8

Id.

9

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

5

allegations.12 Additionally, the employing establishment refuted appellant’s allegations. The
Board notes that there is no evidence substantiating her charges. Thus, appellant has not
established a compensable employment factor under the Act with respect to the claimed
harassment or discrimination.
To the extent that appellant alleged verbal abuse, physical threats and fear of physical
attacks by Mr. Viselli, the Board has recognized the compensability of physical threats or verbal
abuse in certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under the Act.13 As noted, the evidence does not establish
that Mr. Viselli threatened appellant or acted unreasonably. The evidence suggests that he was
loud and aggressive and that there was routine yelling among SPD employees. There is no
evidence to establish that the routine yelling between SPD employees was discriminatory or
interfered with work performance. Appellant provided no evidence, such as witness statements,
to establish her allegations.14 The employing establishment denied that Mr. Viselli threatened,
harassed or spoke to appellant in a hostile manner and there is no corroborating evidence to
support her assertion. Appellant has not otherwise shown how supervisory comments or actions
rose to the level of verbal abuse or otherwise fell within coverage of the Act.15
Other allegations by appellant relate to administrative or personnel actions. In
Thomas D. McEwen,16 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.17
Appellant alleged that after the September 14, 2006 incident she was required to continue
working with Mr. Viselli which caused her anxiety. However, the Board finds that this relates to
administrative or personnel matters, unrelated to appellant’s regular or specially assigned work

12

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See William P. George, supra note 12.

15

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
16

See Thomas D. McEuen, supra note 5.

17

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

duties and do not fall within the coverage of the Act.18 The Board has held that denials by an
employing establishment of a request for a different job, promotion or transfer are not
compensable factors of employment as they do not involve the employee’s ability to perform his
or her regular or specially-assigned work duties but rather constitute his or her desire to work in
a different position.19 The employing establishment submitted statements from Ms. Mustard and
Ms. Jones who indicated that after the September 2006 incident appellant and Mr. Viselli were
not assigned to work together. Appellant was rotated to the second shift and Mr. Viselli was
assigned to the following shift on the second floor scope room outside of the operating room.
Ms. Mustard further noted that appellant was detailed out of the SPD department pursuant to her
request and from January to May 2007 she worked in the GI clinic and from May 2007 to
January 2008 she was again detailed to the GI clinic. Appellant indicated that she wanted a
transfer because she was afraid she would make a mistake, as she had previously ruined a
$10,000.00 camera by processing it incorrectly. She has presented no evidence to support that
the employing establishment erred or acted abusively with regard to her work assignments.
Thus, appellant has not established administrative error or abuse in the performance of these
actions and therefore they are not compensable under the Act.
Appellant alleged that Mr. Viselli’s behavior was never corrected by her supervisors
despite numerous requests. The Board recognizes that a supervisor or manager must be allowed
to perform his or her duties and that, in performing such duties, employees will at times dislike
actions taken.20 Appellant presented no evidence to support that her supervisors acted
unreasonably in investigating the matter. Rather, the evidence suggests that the employing
establishment properly addressed the incidents of September 14, 2006 by conducting an
investigation to determine if appellant followed the proper procedures in loading equipment for
decontamination and also if a hostile work environment existed at SPD. The investigation
concluded that appellant did not follow the proper procedures in processing equipment and there
was no hostile work environment. Consequently, appellant has not established her claim for an
emotional condition.21
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

18

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
19

Donald W. Bottles, 40 ECAB 349, 353 (1988).

20

See Michael A. Deas, 53 ECAB 208 (2001).

21

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2008 and November 28, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

